         Case 6:20-bk-11366-SC Doc 1-1 Filed 02/21/20                           Entered 02/21/20 15:45:19              Desc
                             Ord to comply-BR1007/3015                          Page 1 of 1
                                          United States Bankruptcy Court
                                           Central District of California
In re:                                                             CHAPTER NO.:   7
Tracie Anne Mckray
aka Tracy Mckray, aka Tracie Murphy                                CASE NO.:   6:20−bk−11366

                         ORDER TO COMPLY WITH BANKRUPTCY RULE 1007
                            AND NOTICE OF INTENT TO DISMISS CASE
To Debtor and Debtor's Attorney of Record,
YOU FAILED TO FILE THE FOLLOWING DOCUMENTS:
Schedule C (Form 106C)
Schedule G (Form 106G or 206G)
Schedule H (Form 106H or 206H)
Schedule I (Form 106I)
Summary(Form 106Sum or 206Sum)
Schedule J (Form 106J)
Means Calculation(Form 122A−2)
Decl Re Sched (Form 106Dec)
StmtFinAffairs(Form107 or 207)
Statement (Form 122A−1)
Means Exempt.(Form 122A−1Supp)



The Revised Official Bankruptcy Forms are mandatory and are available at www.cacb.uscourts.gov/forms

According to Bankruptcy Rule 1007(c), within 14 days after you filed the petition, YOU MUST EITHER:

(1)      File the required documents. If the document is filed electronically, no hard copy needs to be submitted to the court.
         (See Local Bankruptcy Rule 5005−2(d) and Court Manual, Appendix "F" as to whether a copy must be served on the
         judge.)
OR
(2)      File and serve a motion for an order extending the time to file the required document(s). If you make such a motion
         and it is denied after the 14 days have expired, your case will be dismissed.

IF YOU DO NOT COMPLY in a timely manner with either of the above alternatives, the court WILL DISMISS YOUR CASE
WITHOUT FURTHER NOTICE.




Dated: February 21, 2020                                                       For the Court
                                                                               Kathleen J. Campbell
                                                                               Clerk of Court




(Form deforco − Rev 04/2019)                                                                                               1 / KRG
